DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/276,350
Claims 1-12, 16, 20, 22, 24-32, 34-44, 46, 48-49, 51, and 56-63 have been examined on the merits.  Claims 1, 4-11, 24-26, 28, 30-31, and 37-43 are previously presented.  Claim 2 is original.  Claims 3, 27, 29, 32, 34-36, 44, 46, 48-49, and 51 are currently amended.  Claims 12, 16, 20, and 22 are original.  Claims 56-63 are new.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020, was filed after the mailing date of the Non-Final Office Action on April 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of October 15, 2020.
The Examiner has reviewed the claim amendments and Reply of 10/15/2020.
The rejection under 35 U.S.C. 112(d) against claims 44-47 (see paragraph 13 of previous Office Action) is withdrawn since Applicants deleted “5” for variable r.  Applicants canceled the claims 45 and 47.
The rejection under 35 U.S.C. 112(d) against claims 52-54 is withdrawn (see paragraph 14 of previous Office Action) since Applicants canceled claims 52-54.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Lee, Applicants’ Representative on February 11, 2021.
The application has been amended as follows:
In claim 10, strike “
    PNG
    media_image1.png
    45
    468
    media_image1.png
    Greyscale
” from top of page 22.  This avoids a lack of antecedent basis rejection under 35 U.S.C. 112(b) since the illustrated compounds of claim 10 already have an oxygen (O) at the position corresponding to “X” from base claim 1 and thus how could “X” of claim 10 be other embodiments NH or N(C1-4alkyl)?
In claim 11, strike “
    PNG
    media_image2.png
    97
    1148
    media_image2.png
    Greyscale
” from the last two lines of the claim 11 on page 61 and replace those two lines with: -- a 
In claims 48-49, strike “r is 3, 4, or 5” and replace with -- r is 3 or 4 -- .  This avoids a rejection under 35 U.S.C. 112(d) since base claim 6 does not permit “r” to be 5.
In claim 63, strike “salt of claim 58 to 61” (second line of claim 63) and replace with -- salt of any one of claims 58 to 61 -- .  This avoids an improper multiple dependent claim rejection since claim 63 (before this Examiner’s Amendment) did not refer back in the alternative to claims 58 to 61.  See MPEP 608.01(n).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-12, 16, 20, 22, 24-32, 34-44, 46, 48-49, 51, and 56-63 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula I of instant claim 1; the compounds of claim 11 and 56-57; and the methods of production of formula I of claims 16 and 20.
The reference VERTEX (U.S. 2016/0095858 A1), discloses the compound:  
    PNG
    media_image3.png
    283
    514
    media_image3.png
    Greyscale
 (paragraph [4020] on page 403), wherein ring A is pyridinyl; X is O; ring B is pyridinyl; ring D is phenyl.
However, VERTEX is not a prior art reference since it does not teach a macromolecular structure wherein ring B, ring A, and ring C are bonded to each other as depicted by:  (1) the genus formula I of instant claim 1; (2) the compounds of claim 11 and 56-57; and/or (3) the product of formula I of claims 16 and 20.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) to provide motivation to modify the teachings of VERTEX to arrive at the instant invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625